Citation Nr: 0729085	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The Board remanded this appeal back to the RO in December 
2004 for further development of the record.  

The veteran's appeal originally included the issue of service 
connection for post-traumatic stress disorder (PTSD).  During 
the pendency of the appeal, the RO, in a June 2007 decision, 
granted service connection for PTSD and assigned a 30 percent 
evaluation.  The evaluation was effective on June 12, 2003.  

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of PTSD has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).  

The matter of service connection for hypertension is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  



REMAND

In the December 2004 remand, the Board instructed the RO to 
schedule the veteran for a VA examination to determine the 
etiology of the claimed hypertension.  The VA examiner was 
instructed to opine as to whether it was at least as likely 
as not (50 percent probability or more) that the claimed 
hypertension was due to disease in service or caused or 
aggravated by any service-connected disability.  

In the July 2005 VA examination report, the examiner 
diagnosed the veteran with hypertension and stated that, 
given the lack of record of treatment for hypertension in the 
claims file and the unreliable history provided by the 
veteran during the examination, it was difficult to comment 
on the etiology of the hypertension.  

Given the veteran now has a service-connected disability, the 
Board finds that the veteran should be afforded a more 
contemporaneous VA examination with an opinion as to whether 
the claimed hypertension was due to disease in service or 
otherwise caused or aggravated by his service-connected PTSD.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
hypertension since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
hypertension.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must offer an opinion as to 
the following:

(a)  Is it at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the claimed hypertension 
had its clinical onset during his period 
of active service?

(b)  In the alternative, is it at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that the claimed 
hypertension was caused or aggravated by 
the service-connected PTSD?  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of all indicated 
development, the veteran's claim of 
service connection for hypertension 
should be readjudicated in light of all 
the evidence of record.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



